Citation Nr: 0213632	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  01-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in Detroit, Michigan.  

Evidence of record subsequent thereto reflects that in 
January 2002, the veteran was issued a statement of the case 
denying service connection for hepatitis C.  A substantive 
appeal with regard to that issue is not of record.


FINDINGS OF FACT

1.  All relevant evidence ready for an equitable disposition 
of the appeal has been obtained.

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
schizophrenia.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp 2002); 38 C.F.R. §§ 4.1-4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations essentially provide the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The March 2001 statement of the case and the June 2001 
supplemental statement of the case provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the Board notes that the need for any further 
development is likely rendered moot because of the allowance 
of the claim as discussed below.

Factual Background

The veteran's psychosis is his sole service-connected 
disability.  It has been rated as 50 percent disabling from 
April 1, 1973.  

In his application for increased compensation based on 
unemployability received in October 1999, the veteran 
indicated that he last worked on a full-time basis in 1985 as 
a butcher.  He stated he had completed one year of college.  
He claimed that he had not worked since 1985 because of 
schizophrenia.  He reported having poor concentration and 
anxiety, among other symptoms, and he claimed these prevented 
him from functioning normally.  He stated he had not tried to 
obtain any employment since he became too disabled to work.  

Of record is an October 1999 statement from Raymond O. 
Bohrer, M.D.  The physician noted the veteran had recently 
been prescribed Valium for "fairly high-level" anxiety.  To 
the physician's knowledge, the veteran was not taking any 
other psychiatric medications.  He stated the veteran's 
ability to be gainfully employed was influenced by his 
anxiety.  The physician stated he was not prepared to be an 
expert in substantiating any other ways that the veteran's 
mental status limited him.  

Additional evidence of record includes the report of a VA 
psychiatric examination accorded the veteran in November 
1999.  The veteran reported having attended school through 
the 11th grade.  He obtained a graduate equivalency degree 
while in the service.  His current income came from his 
service-connected disability payments, plus Social Security 
disability benefits.  The veteran stated he was last employed 
in 1981 for three years as a meat grinder for a meat company.  
He was eventually fired from the job, he stated, because he 
was unable to do the work according to his supervisors.  He 
claimed he had never held any other gainful employment since 
that time.  He added that while in the military he served as 
both a cook and a clerk.  Reference was made to recent 
alcohol abuse and a history of drug abuse, but the veteran 
stated he had never been hospitalized for rehabilitation 
purposes and was not a participant in any outpatient 
substance abuse treatment program.  

The veteran reported his last psychiatric hospitalization was 
in 1975.  He was not currently under the care of a 
psychiatrist, and was not receiving counseling services at 
the present time.  

He expressed a number of emotional complaints, including a 
moderately depressed mood secondary to family problems 
including an impending divorce and problems with his son.  He 
denied any current suicidal or homicidal ideation.  
Additional complaints included short-term memory difficulty, 
sleep problems, and concentration problems.  He also referred 
to suspicious feelings, particularly about his wife and her 
family.  He was currently taking Valium which was prescribed 
by his physician, and Motrin as necessary for back pain.

On examination, he appeared oriented.  Recall was good.  
Concentration was intact.  He reported that he usually got up 
at nine o'clock in the morning, drank some coffee, and did 
some light chores around the house.  He would then either 
read a magazine or do laundry.  He stated his wife managed 
most of their funds and prepared their meals.  His hobbies 
included reading and drawing or just "doodling."  His goals 
for the future were to "take it one step at a time" and to 
eventually look for a new place to live.  

He was described as feeling withdrawn and adequately groomed.  
He sat with an unremarkable facial expression.  Posture was 
somewhat limp, although gait was normal.  Motor activity 
appeared to be grossly within normal limits.  Speech was 
slow, but goal-directed.  Mood was flat and affect was 
appropriate to the content of discussion.  Perception 
appeared normal.  Memory appeared largely unimpaired.  
General knowledge appeared consistent with his education and 
was generally concrete.  Insight was minimal, but his formal 
operational judgment appeared intact.  The examiner stated 
that while the veteran appeared competent to handle his own 
funds and affairs, his industrial adaptability "seems 
guarded."  

The Axis I diagnoses were psychosis (paranoid type); and 
adjustment disorder with depressed mood.  Psychosocial and 
environmental problems were looked at as marital 
difficulties, and chronic unemployment and they were 
described as moderate to severe in degree.  He was given a 
Global Assessment of Functioning (GAF) score of 51.  

Additional evidence of record includes the report of a VA 
examination of the veteran in November 2000.  The veteran 
again stated he had not worked since 1981.  He stated that 
although he was divorced, he lived with his ex-wife and 
children.  The focus of the examination was the veteran's 
hepatitis C.  It was stated that his general physical 
condition was stable at the present time, except for fatigue.  
His prognosis for the future was described as guarded, as was 
his ability to return to work.  

Additional evidence associated with the file includes records 
from the Social Security Administration, indicating that the 
veteran was determined to be disabled because of depression 
and a personality disorder.  

Analysis

Disability evalutions are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
rated at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  

The veteran's schizophrenia has been evaluated using 
Diagnostic Code 9203 of 38 C.F.R. § 4.130, which sets forth 
the criteria for evaluating a psychosis using the general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  The pertinent portions of the general rating 
formula for mental disorders are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name...100 percent.  

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near 
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships...70 
percent.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), a 
GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty of social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is unable 
to work).  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (DSM), 32 (4th. ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2001).  

The veteran and his representative essentially maintain that 
he should be assigned a total disability rating based on 
individual unemployability since he has been unable to work 
for several years because of the severity of his psychiatric 
disorder.  In this regard, a private physician stated in 
October 1999 that the veteran's ability to be gainfully 
employed was "influenced" by his psychiatric symptomatology.  
At the time of the psychiatric examination by VA in November 
1999, psychosocial and environmental problems affecting the 
veteran's psychiatric disorder were given as marital 
difficulties and chronic unemployment.  These were described 
as moderate to severe in degree.  The veteran was given a GAF 
score of 51 which, as noted above, is indicative of moderate 
symptoms, with moderate difficulty in social and occupational 
functioning.  The examiner described the veteran's industrial 
adaptability as "guarded."

The record reflects the veteran has not been gainfully 
employed for a number of years.  He has been awarded 
disability benefits by the Social Security Administration 
primarily based on the severity of his psychiatric 
symptomatology.

From a longitudinal review of the record, the Board finds 
that the overwhelming evidence of record supports the 
veteran's contention that he cannot secure or follow a 
substantially gainful occupation.  After reviewing the 
foregoing, and resolving reasonable doubt in the veteran's 
favor, the Board finds that a total disability evaluation 
based on individual unemployability is in order.

ORDER

A total disability rating based on individual unemployability 
by reason of the severity of the service-connected disability 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

